Citation Nr: 0939015	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-12 546	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to an initial compensable disability rating 
for a left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In February 2008, a hearing was held before a RO Decision 
Review Officer (DRO).  The transcript of the hearing is in 
the claims folder.  

The issue of entitlement to service connection for a right 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have migraine headaches as the 
result of disease or injury during his active service.  

2.  Migraine headaches were not manifested during the first 
year after the Veteran completed his active service.  

3.  Migraine headaches are not etiologically related to a 
service-connected disease or injury.  

4.  The service-connected left ear hearing loss is manifested 
by a pure tone threshold average of 43.75 decibels with 
discrimination ability of 88 percent (numeric designation 
II).  


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active military service, may not be presumed to have been 
incurred in service, and are not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2009).  

2.  The criteria for an initial compensable disability rating 
for a left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 4.85, Code 
6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

An October 2003 letter from the RO provided the Veteran with 
an explanation of the type of evidence necessary to 
substantiate his claims for service connection, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial notice letter was provided before the 
adjudication of his claim in June 2004.  That decision 
granted service connection for a left ear hearing loss with a 
noncompensable rating.  The Veteran had not been provided 
with the notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, he was not prejudiced by the lack of notice as the 
earliest effective date allowed by law was granted and he had 
actual knowledge of his right to appeal the rating and did 
so.  Thus, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Therefore, the Board may decide the appeal without a remand 
for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a hearing.  He has been 
examined for his hearing loss.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims decided here that has not been obtained.  Hence, with 
regard to the claims decided here, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b) (2009).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In this case, there 
is no competent evidence of migraines during the year 
following the Veteran's active service.  

In February 2008, the Veteran gave sworn testimony before a 
DRO at the RO.  He reported having tests done in service and 
treating himself with over the counter medication after 
service.  

As a lay witness, the Veteran can testify as to what he 
experienced.  That is, he can competently say that he 
experienced headaches during and after service.  However, he 
does not have the training and experience to diagnose those 
headaches as migraine.  Moreover, he does not have the 
medical expertise to link any current headaches to service.  

In this case, there is no competent medical evidence to 
support the claim.  There is no medical documentation of 
headaches in service.  Following service, there is no 
competent medical evidence confirming a continuity of 
symptoms or a current diagnosis.  

On the other hand, on examination for separation from 
service, the Veteran's head and neurologic system were 
reported by a doctor to be normal.  That is competent 
evidence against the claim.  Further, evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Thus, the more than 30 years between 
service and the current claim are evidence against the claim.  

The report of the separation examination and the passage of 
many years without medical documentation of migraines 
outweighs the Veteran's recollection of headaches during and 
after service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Increased Rating

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and Code 
6100 (2009).  The manifestations of a nonservice-connected 
disability may not be used in evaluating a service-connected 
disability.  38 C.F.R. § 4.14 (2009).  Consequently, if a 
claimant has service-connected hearing loss in one ear and 
nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  See VAOPGCPREC 32-97, August 29, 1997.  
Boyer v. West, 11 Vet. App. 474 (1998).  The United States 
Court of Veterans Appeals (Court) has noted that the 
assignment of disability ratings for hearing impairment are 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

On the authorized VA audiologic evaluation for rating 
purposes, in April 2004, pure tone thresholds, in decibels, 
were as follows:






HERTZ



1000
2000
3000
4000
Average
Left
10
20
45
50
31.25

Speech audiometry revealed speech recognition ability of 92 
percent in the service-connected ear.  These audiologic 
results produce a numeric designation of "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2009).  

On the authorized VA audiological evaluation for rating 
purposes, in April 2008, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Average
Left
25
35
60
55
43.75

Speech audiometry revealed speech recognition ability of 88 
percent in the service-connected ear.  These audiologic 
results produce a numeric designation of "II" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2009).  

While the Veteran may feel that his service-connected hearing 
loss is disabling to such an extent that it warrants a higher 
rating, the objective findings of licensed audiologists using 
established techniques and testing equipment are 
substantially more probative in determining the extent of the 
disability and whether it meets the criteria for a higher 
rating.  In this case, repeated testing shows that the 
service connected left ear hearing loss does not approximate 
the criteria for a compensable rating.  Once again, the 
medical evidence forms a preponderance of evidence against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the left ear 
hearing loss disability has not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability met the criteria 
for a compensable rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board, as 
did the RO (see statement of the case dated in January 2006), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to the increased rating claim in this case shows 
that the left ear hearing loss is the only disability for 
which service connection has been established and it does not 
render the Veteran unemployable.  That is, the record here 
does not raise a TDIU claim.  




ORDER

Service connection for migraine headaches is denied.  

An initial compensable disability rating for a left ear 
hearing loss is denied.  


REMAND

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  

While the December 1971 separation examination shows a change 
from the August 1969 entrance examination, the right ear 
audiometric findings did not meet the definition of a hearing 
loss for compensation purposes.  Similarly, the audiometric 
findings on the April 2004 VA examination did not show a 
right ear hearing loss for compensation purposes.  However, 
audiometric testing in April 2008 did show a hearing loss 
disability as defined by the regulation.  Unfortunately, the 
examiner did not express an opinion as to whether the right 
sided hearing loss is related to injury in service.  VCAA 
provides that when there is competent medical evidence of 
disability and evidence that indicates a connection to 
service (even statements from the claimant) an examination 
and medical opinion will be deemed necessary.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination to determine the 
etiology of his right ear hearing loss.  
The claims folder should be made 
available to the examiner for review.  
Current audiometric testing and any 
other tests or studies deemed necessary 
should be done.  The examiner should 
express an opinion on the following, 
with a complete explanation:

Is it at least as likely as not that a 
current hearing loss disability is the 
result of acoustic trauma or other 
disease or injury during the Veteran's 
active service?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals   






 Department of Veterans Affairs


